1 Reported in 274 N.W. 673.
Mandamus to change place of trial from Hennepin county to Freeborn county for convenience of witnesses and in the interest of justice. Some 24 witnesses claimed to be necessary witnesses for relator, plaintiff in the case, reside in or near the county seat of Freeborn county, and the defendant therein has only two residing in Hennepin county, but sets forth that a large number of the witnesses who are claimed necessary witnesses for relator will be called by defendant. Whether called by either party, the convenience of all, except the two who reside in Hennepin county, will be served by having the trial in Freeborn county. The cause of action arose therein. The merits of the case cannot be considered upon this application. Under State ex rel. Ward v. District Court of Ramsey County, *Page 634 200 Minn. 632, 274 N.W. 623, it was an abuse of discretion to retain the action for trial in Hennepin county.
Let the writ of peremptory mandamus issue as prayed.
Mr. Chief Justice Gallagher took no part in the consideration or decision of this case.
 *Page 1